Title: From Alexander Hamilton to the Governor and Directors of the Society for Establishing Useful Manufactures, 16 August 1792
From: Hamilton, Alexander
To: Governor and Directors of the Society for Establishing Useful Manufactures



Gentlemen
Philadelphia Aug 16. 1792

The bearer of this Mr. Trenet is a person whom Col Duer entered into a speculation with for the establishment of a manufacture of brass and iron Wire. He is just returned from France, from which place he has brought tools and one or two hands. And he now with Mr Duers consent offers himself to the Society.
There is no doubt that the manufacture of iron & brass Wire would be an extremely useful one, having an extensive consumption & being applicable to a great variety of purposes. The first is particularly recommended by its connection with the great Iron-branch.
Mr. Trenet will produce all his certificates & papers to shew what are his pretensions and his engagements with Mr. Duer and I presume he will also produce a statement of the Capital necessary & the various objects to be provided.
It will then remain with the Board to determine whether they will engage in this enterprise. It will require to be first satisfied that Mr. Trenet is in every respect a competent and proper character—in the second that the object is likely to be profitable and in the third that there are adequate funds. This last will depend on the success of the late payments.
In general a multiplication of the objects of the Society will be inexpedient. But there may be circumstances of sufficient force to induce in special cases a departure.
With great consideration & esteem   I have the honor to be Gentlemen   Yr. Obed serv
A Hamilton
The Governor & Directors of the Manuf Society
